Citation Nr: 0844266	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-36 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected right eye cataract.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1983 to April 1987. 
 
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  Original jurisdiction over this 
case now resides with the RO in Detroit, Michigan.  

Service connection for a traumatic right eye cataract was 
granted in the above mentioned October 2004 rating decision, 
and a noncompensable disability rating was assigned.  The 
veteran disagreed with the assigned disability rating and 
subsequently perfected an appeal as to that issue.

Issue not on appeal

The October 2004 rating decision also denied the veteran's 
claims of entitlement to service connection for hypertension, 
a right wrist disability, and a right hand disability.  To 
the Board's knowledge, the veteran has not disagreed with 
these decisions and they are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The corrected visual acuity in the veteran's right eye is 
20/20 for near sight and 20/30 for far sight.  The corrected 
visual acuity in the veteran's left eye is 20/20 for near 
sight and 20/20 for far sight.

2.  The evidence does not show that the veteran's service-
connected cataract is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of a 
noncompensable 
(zero percent) disability rating for a service-connected 
traumatic cataract of the right eye have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84(a), Diagnostic 
Code 6027 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected traumatic right eye 
cataract.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in a letter from the Detroit, Michigan RO 
dated March 20, 2006 which will be further referenced below.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the Reno, 
Nevada RO dated March 23, 2004.  Specifically, the veteran 
was advised in this letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the Social Security 
Administration.  The letter indicated that a VA medical 
examination would be scheduled if necessary to adjudicate his 
claim.  With respect to private treatment records, the March 
2004 letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the March 2004 letter were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  

The March 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the March 23, 2004 
VCAA letter, page 2.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  
The amendments, which apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008, removed 
the notice provision requiring VA to request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 20, 2006 letter from 
the Detroit RO, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 
letter from the RO. 

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in October 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2004 and 
the March 2006 VCAA letters, the veteran was allowed the 
opportunity to present evidence and argument in response.  
The veteran was afforded ample time to submit additional 
argument in support of his claim.  
The veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate these claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Code utilized in rating his claim 
and specifically asserted that 
his disability should be rated under a different Diagnostic 
Code, namely Diagnostic Code 6011.  See the veteran's April 
2005 notice of disagreement (NOD).  Moreover, both the 
veteran and his representative discussed reasons why they 
believe that the veteran met the evidentiary burdens 
necessary to allow for the grant of his increased rating 
claims.  See the November 16, 2005 Statement of Accredited 
Representative, and the December 3, 2008 Appellant's Brief 
[referring specifically to Diagnostic Codes 6027 and 6011].  
It is therefore clear that the veteran was aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 22 Vet. App. 128 (2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have any effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records.  Additionally, the veteran was afforded a VA 
eye examination in July 2004.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim, and was given the opportunity to present testimony 
at a personal hearing if he so desired.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's traumatic right eye cataract is currently rated 
under 38 C.F.R.            § 4.84(a), Diagnostic Code 6027 
[cataract, traumatic] (2008).  For reasons expressed in 
detail immediately below, Diagnostic Code 6027 is deemed by 
the Board to be the most appropriate code.  

After reviewing the veteran's records and administering an 
eye examination, the July 2004 VA examiner assessed that the 
veteran manifested a traumatic cataract in his right eye.  
See the July 2004 VA examiner's report, page 2.  Diagnostic 
Code 6027 specifically addresses the rating of such a 
disability.  

The veteran asserts that the RO should have applied 
Diagnostic Code 6011, which encompasses retinal scars and 
retinal irregularities with enlarged, diminished, or 
irregular images.  [A disability falling under this 
Diagnostic Code warrants a 
10 percent disability rating.]  In support of his argument, 
the veteran stated that he sees "spots".  See the veteran's 
April 2005 NOD.    

The Board finds that the application of Diagnostic Code 6011 
is not appropriate in this case because although the July 
2004 VA examiner determined that the veteran had corneal 
scars on his right eye, there was no evidence that the 
veteran had retinal scars, or sees a distorted or irregular 
image.  The veteran did not complain of seeing distorted or 
irregular images during the July 2004 examination, or at any 
time during the eighteen years since he separated from 
service. Additionally, the examiner found that the veteran's 
retinal vasculature was normal, and his retinas were 
attached.  The VA examiner determined that the veteran had a 
right eye cataract, traumatic in nature.   

The veteran's contention that he has retinal irregularities 
is not supported by any medical evidence of record.  The 
veteran has been afforded ample time to submit new medical 
evidence in support of his claim and has not done so.  To the 
extent that the veteran claim to have retinal, rather than 
corneal scars, it is well-settled that lay persons without 
medical training, such as the veteran, are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on matters requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Therefore, based on the report of the July 2004 VA examiner, 
which is uncontroverted by the medical evidence of record, 
the Board finds that the veteran has a corneal disability, 
not a retinal disability; and that rating the veteran under 
Diagnostic Code 6027 is appropriate.  

Specific rating criteria

The veteran's service-connected traumatic right eye cataract 
is currently evaluated noncompensably under 38 C.F.R. § 
4.84a, Diagnostic Code 6027.  Under that code, traumatic 
cataracts are rated as follows: if preoperative, then 
traumatic cataracts are rated based on impairment of vision; 
if postoperative, traumatic cataracts are rated based on 
impairment of vision and aphakia.

The record reflects that the veteran has not undergone 
operative procedures on his service-connected right eye.  See 
the July 2004 VA examiner's report, page 1.  Accordingly, 
rating the veteran's traumatic right eye cataract is based on 
impairment of vision alone.  Visual acuity is rated based on 
best distant vision obtainable after best correction by 
glasses, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2008).

Under Diagnostic Code 6027, a non-compensable evaluation is 
warranted when there is 20/40 visual acuity in each eye.  
When one eye has visual acuity of 20/40, a 10 percent 
evaluation requires visual acuity of 20/50 in the other eye.                    
See Diagnostic Code 6079 (2008).  Where service connection is 
in effect for only one eye, as here, the visual acuity in the 
non service-connected eye is considered to be normal (20/40 
or better) unless there is blindness in that eye.  See 
Villano v. Brown, 10 Vet. App. 248 (1997); see also 38 
U.S.C.A. § 1160(a)(1); 38 C.F.R.      §§ 3.383, 4.14, 4.78.  

Analysis

Schedular rating

The veteran is currently assigned a noncompensable (zero 
percent) disability rating for his traumatic right eye 
cataract.  An increase in rating is warranted if the 
veteran's corrected visual acuity is worse than 20/40 in the 
affected eye.

The July 2004 VA examiner determined that the veteran's 
corrected visual acuity in his service-connected right eye 
was 20/20 for near sight, and 20/30 for far sight.  The VA 
examiner identified 20/20 visual acuity for both near and far 
sight in the veteran's left eye.  

Because the medical evidence of record indicates 20/30 
corrected visual acuity for far sight in the veteran's 
service-connected right eye, the Board finds that the 
evidence is against the veteran's claim for a compensable 
evaluation for his traumatic right eye cataract.  The 
evidence of record simply does not show that the veteran's 
service connected right eye has best corrected visual acuity 
that would warrant a compensable evaluation.  

As was discussed above, the veteran claims that his service-
connected disability causes him to see "spots".  There is 
no medical evidence that this is so; this was not mentioned 
by the VA examiner, or elsewhere in the medical record.  As 
was discussed above. the veteran himself is not competent to 
ascribe this symptom to the service-connected disability.  In 
any event, even if were to be assumed for the sake of 
argument that the veteran's cataract causes him to see 
"spots", such symptom is not part of the schedular criteria 
and cannot be considered in assigning a disability rating.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994) [the Board 
cannot base an increase on factors that are not included in 
the rating schedule].

In short, the veteran has not provided medical evidence that 
his right eye cataract causes a significant impairment of 
vision to warrant a compensable disability rating.  
Accordingly, the Board finds that a compensable rating for 
the veteran's service-connected traumatic right eye cataract 
is not warranted.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a noncompensable (zero percent) disability 
rating has been assigned since the effective date of service 
connection, March 23, 2004.  The medical evidence of record, 
in particular the July 2004 VA examination report, shows that 
throughout the appeal period the veteran's cataract has 
remained stable.  Accordingly, staged ratings are not 
applicable.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The veteran's representative referred to extraschedular 
ratings, and noted that such may be assigned "based on 
consideration of certain factors that are unique to 
particular veterans."  See the November 11, 2005 Statement 
of Accredited Representative.  However, the representative 
identified no such factors with respect to this veteran.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the veteran's contention that his 
symptom of seeing "spots" constitutes an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for the 
veteran's traumatic right eye cataract.  There also is no 
indication that there has been any marked interference in the 
veteran's employment due to the service-connected cataract.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
for the veteran's service-connected traumatic right eye 
cataract are not met.  Contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected right-eye cataract is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


